DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has argued against the rejection of claims 1-18 under 35 USC 101. Applicant argues that the claims do not recite an abstract idea. The Examiner respectfully disagrees. “Example 39” is used as guidance to establish that an invention does not recite a judicial exception and does not go past Step 2A, Prong 1 analysis, however the instant application does go past Step 2A Prong 1 as shown in the below rejection.  Claim 1’s recitation of applying a trained machine learning model to the extracted medical procedure code and the machine learning model is occasionally retrained recite mere computer implementation to carry out the analyzed judicial exception as described in the rejection below and is not analyzed as part of the abstract idea. Applicant’s Specification [0060] recites generic training steps for the trained machine learning model that is occasionally trained and is used to carry out the judicial exception; there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology and does not provide an improvement to the computer technology. Due to the amendments, the rejection has been updated and presented below.

Applicant has argued against the rejection of claims 1-18 under 35 USC 103. The arguments against these rejections under35 USC 103 are persuasive and therefore have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8, 10-14, and 16-18 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-6 are related to a method. Claims 7-12 are related to a system. Claims 13-18 are related to a “non-transitory” machine readable medium having stored thereon instructions. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 7 includes limitations that recite at least one abstract idea. Specifically, independent claim 7 recites:

A medical bill analysis device, comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to: 
	obtain, by a medical bill analysis device, first and second sets of clinical resource data from first and second data sources, wherein each of the first and second sets of clinical resource data associates surgical guideline indicators (SGIs) with medical procedure codes;
correlate the SGIs in the obtained clinical resource data to generate and store a mapping of medical procedure codes in the clinical resource data to   indications of the appropriateness of an assistant at surgery or a co-surgeon for surgical procedures corresponding to the medical procedure codes by: 
comparing a first SGI from the first set of clinical resource data and a second SGI from a second set of clinical resource data, wherein the first and second SGIs are associated with a same one of the medical procedure codes; and 
storing a mapping of the first SGI with the same one of the medical procedure codes when there is no disagreement between the first SGI from the first set of clinical resource data and the second SGI from the second set of clinical resource data;
analyze an ingested electronic medical bill associated with an insurance claim by:
 extracting a medical procedure code corresponding to a surgical procedure associated with the ingested electronic medical bill;
responsive to determining a mapping is stored for the medical procedure code, selecting the SGI mapped to the medical procedure code according to the stored mapping, and 
responsive to determining no mapping is stored for the medical procedure code, determining an SGI for the surgical procedure associated with the ingested electronic medical bill by applying a trained machine learning model to the extracted medical procedure code, wherein the machine learning model is occasionally re-trained; and 
generate and output the selected SGI or the determined SGI for the surgical procedure associated with the ingested electronic medical bill

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity”, more specifically managing human interactions, because these steps constitute medical bill adjudication with the steps of “correlating” surgical guidelines in resource data,, “comparing” a first SGI from the first set of clinical resource data and a second SGI from a second set of clinical resource data,   “generating” a mapping of procedure codes to indications of the appropriateness of an assistant surgeon, “analyzing” a medical bill to “extract” procedure codes by extracting a medical code, selecting the SGI mapped to the code based on the mapping, determining and SGI for an procedure when no mapping is present, and then “generating” the selected SGI or determined SGI are steps for managing activities related to medical billing adjudication. Additionally, the claim recites a “mental process” because the before mentioned steps can be performed mentally in the human mind with or without the aid of pen and paper.

The abstract idea recited in claims 1 and 13 are similar to that of claim 1.

Any limitations not identified above as part of the abstract idea are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 2, 8, 14 recite the medical codes that are used in the mapping generation where the SGIs are associated with the codes, wherein the generating is a part of the described at least one abstract idea.. Claims 4, 10, and 16 recite further that the determination that is used to either select or determine an SGI indicates that there is a disagreement between the first and second SGI, thus further reciting the at least one abstract idea. Claims 6, 12 and 18 recite indications of determining how appropriate it is to have the assistant surgeon, thus further defining the at least one abstract idea. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A medical bill analysis device, comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to: (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
	obtain, by a medical bill analysis device, first and second sets of clinical resource data from first and second data sources, wherein each of the first and second sets of clinical resource data associates surgical guideline indicators (SGIs) with medical procedure codes; (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.)
correlate the SGIs in the obtained clinical resource data to generate and store (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) a mapping of medical procedure codes in the clinical resource data to   indications of the appropriateness of an assistant at surgery or a co-surgeon for surgical procedures corresponding to the medical procedure codes by: 
comparing a first SGI from the first set of clinical resource data and a second SGI from a second set of clinical resource data, wherein the first and second SGIs are associated with a same one of the medical procedure codes; and 
storing a mapping of the first SGI with the same one of the medical procedure codes when there is no disagreement between the first SGI from the first set of clinical resource data and the second SGI from the second set of clinical resource data; (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
analyze an ingested electronic medical bill associated with an insurance claim by:
 extracting a medical procedure code corresponding to a surgical procedure associated with the ingested electronic medical bill;
responsive to determining a mapping is stored for the medical procedure code, selecting the SGI mapped to the medical procedure code according to the stored mapping, and 
responsive to determining no mapping is stored for the medical procedure code, determining an SGI for the surgical procedure associated with the ingested electronic medical bill by applying a trained machine learning model to the extracted medical procedure code, wherein the machine learning model is occasionally re-trained; and (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) 
generate and output (merely post solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. ) the selected SGI or the determined SGI for the surgical procedure associated with the ingested electronic medical bill


For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. Claim 7 recites similar additional limitations.

Regarding the additional limitation of comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions, storing the mapping of medical procedure codes, storing a mapping of the first SGI with the same one of the medical procedure codes when there is no disagreement between the first SGI from the first set of clinical resource data and the second SGI from the second set of clinical resource data, and applying a trained machine learning model to the extracted medical procedure code, wherein the machine learning model is occasionally re-trained  the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Applicant’s Specification [0060] recites generic training steps for the trained machine learning model that is occasionally trained and is used to carry out the judicial exception; there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology and does not provide an improvement to the computer technology. [0039] [0048], [0058] of Applicant’s Specification recite steps of storing the mappings in an automated manner once a disagreement is not detected as described in [0055]; there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology and does not provide an improvement to the computer technology.

Regarding the additional limitation of obtain, by a medical bill analysis device, first and second sets of clinical resource data from first and second data sources, wherein each of the first and second sets of clinical resource data associates surgical guideline indicators (SGIs) with medical procedure codes, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). [0049] of Applicant’s Specification recites “obtaining” the clinical resource data for a clinical data database and is thus data gathering steps.

Regarding the additional limitation of outputting the selected or determined SGI for the procedure, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely outputting that was acquired in the abstract idea steps of determining or selecting an SGI as demonstrated in [0070] of the Applicant’s specification is considered as post-solution activity.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to adjudicate medical bills, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 4, 10, and 16 recite pre-solution activity of “obtaining” clinical review data by the medical bill analysis device that comprises data of indicating the appropriateness of the assistant at surgery Claims 5, 11, 17 recite pre-solution activity of obtaining clinical resource data from two databases that is used to carry out the at least one abstract idea.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions, storing the mapping of medical procedure codes, storing a mapping of the first SGI with the same one of the medical procedure codes when there is no disagreement between the first SGI from the first set of clinical resource data and the second SGI from the second set of clinical resource data, and applying a trained machine learning model to the extracted medical procedure code, wherein the machine learning model is occasionally re-trained  the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Applicant’s Specification [0060] recites generic training steps for the trained machine learning model that is occasionally trained and is used to carry out the judicial exception; there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology and does not provide an improvement to the computer technology. [0039] [0048], [0058] of Applicant’s Specification recite steps of storing the mappings in an automated manner once a disagreement is not detected as described in [0055]; there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology and does not provide an improvement to the computer technology.

Regarding the additional limitation of obtain, by a medical bill analysis device, first and second sets of clinical resource data from first and second data sources, wherein each of the first and second sets of clinical resource data associates surgical guideline indicators (SGIs) with medical procedure codes, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015))). [0049] of Applicant’s Specification recites “obtaining” the clinical resource data for a clinical data database and is thus data gathering steps.

Regarding the additional limitation of outputting the selected or determined SGI for the procedure, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015))). Merely outputting that was acquired in the abstract idea steps of determining or selecting an SGI as demonstrated in [0070] of the Applicant’s specification is considered as post-solution activity.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-2, 4-8, 10-14, and 16-18 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Allowable Subject Matter
The following references have been cited in the previous office action, however do not completely recite the claims individually or in combination:
US 2015/0127370 A1 to Cornelis et al. teaches of medical billing adjudication to map the CPT codes to indications for the procedure to include certain clinical resources, however does not teach of comparing a first surgical guideline indicator from a first set of clinical resource data and a second SGI from a second set of clinical resource data to then store a mapping the first SGI with the same one of the medical procedure codes where there is no disagreement between the first SGI from the first and second SGI. Cornelis et al. additionally does not teach of determining an SGI for the procedure associated with a medical bill by applying a trained machine learning model to the extract procedure code 
US 2019/0139012 A1 to Kube et al. teaches of considering resources such as the need for an assistant during a surgical procedure for properly billing a patient, however does not teach of comparing a first surgical guideline indicator from a first set of clinical resource data and a second SGI from a second set of clinical resource data to then store a mapping the first SGI with the same one of the medical procedure codes where there is no disagreement between the first SGI from the first and second SGI.
WO 2012/058242 A2 to Campbell et al. teaches of an automatic claims process for adjudicating a medical bill using medical codes for the decision making logic, however does not teach of comparing a first surgical guideline indicator from a first set of clinical resource data and a second SGI from a second set of clinical resource data to then store a mapping the first SGI with the same one of the medical procedure codes where there is no disagreement between the first SGI from the first and second SGI.
NPL “Workflow key to real time claims adjudication success” to Bernard teaches of suggesting a workflow to audit medical bills and to consider an automatic coding system to determine errors in billing, however does not teach of comparing a first surgical guideline indicator from a first set of clinical resource data and a second SGI from a second set of clinical resource data to then store a mapping the first SGI with the same one of the medical procedure codes where there is no disagreement between the first SGI from the first and second SGI.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/10/22